DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/537,500 filed on November 30, 2021. Claims 3, 5, 7, 9-11, 15, 17-19, 21-22, 25, 27, 29, 31-33, 37 and 39-44 have been canceled. Accordingly, claims 1-2, 4, 6, 8, 12-14, 16, 20, 23-24, 26, 28, 30, 34-36, 38 and 45 are subject to examination.

Priority
3.	Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Israel on June 27, 2019. It is noted, however, that Applicant has not filed a certified copy of the 267746 application as required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
4.	The IDS submitted on 11/30/21 has been entered and considered by the Examiner.

Claim Objections
5.	The following claims are objected to because of the following informalities: 
	in claims 1, 13, 16, 23-24, 35, 38 and 45 “site/s” should be replaced with “node/s” or “unit/s” (note: “site” is usually referring to a location, position or place; node/unit is referring to an electronic apparatus); and 
	in claims 1, 23 and 45 “within part” should be replaced with “within a part”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-2, 4, 6, 8, 12-14, 16, 20, 23-24, 26, 28, 30, 34-36, 38 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites “being the respective stream of digital samples provided by each receiver of the receivers” (lines 9-10). It is not clear what “being” is implying to “streams”, “samples” or “receivers” (e.g., “the subset being the respective HF signals that are received over a plurality of HF channels within part of the HF band or all of the HF band” lines 6-7 is well-defined). Hence, renders claim 1 and its dependent claims indefinite. Similar rejection applies to claims 23 and 45.
  
Reason for Allowance
8.	Regarding claims 1, 23 & 45, Stratigos (US 9,584,193 B2) discloses a plurality of gateways receiving a plurality of modulated signals from a plurality of geographically-dispersed nodes (Figure 2J, Step 501) and a server processing the plurality of modulated signals to recover the data (Figure 2J, Step 509). A specific reason for allowance will be provided once Applicant overcomes the aforementioned rejections and/or objections.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
	I.	Negus (US 9,713,155 B2) discloses in Figure 18 multiple RF bands. 
	II. 	Wu (US 8,090,326 B1) discloses in Figure 3 a multi-frequency receiver.

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633